Citation Nr: 0120687	
Decision Date: 08/13/01    Archive Date: 08/16/01

DOCKET NO.  94-44 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased rating for right orchiectomy, 
currently rated as 10 percent disabling.  

2.  Entitlement to an increased (compensable) rating for 
chronic prostatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Havelka, Counsel




INTRODUCTION

The veteran's active military service extended from October 
1974 to January 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  That rating decision, in part, denied 
increased ratings for veteran's service-connected right 
orchiectomy and prostatitis.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100 ; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

There are indications in the claims file that the veteran 
receives, or has received in the past, disability benefits 
from the Social Security Administration (SSA).  However, 
there is no indication that the RO has obtained these 
records.  This must be done.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has also held, that in the case of a claim for 
an increased rating, VA must obtain Social Security 
Administration decisions and records which have bearing on 
the veteran's claim.  Waddell v. Brown, 5 Vet. App. 454 
(1993); Clarkson v. Brown, 4 Vet. App. 565 (1993); Shoemaker 
v. Brown, 3 Vet. App. 519 (1993).  

The prior Board remand ordered a VA examination of the 
veteran.  The evidence of record reveals that the veteran 
habitually fails to report to scheduled VA examinations.  
Most recently an April 1999 letter notified the veteran of a 
scheduled examination.  However, there is no documentation as 
to whether or not the veteran in fact reported for this 
examination.  Also, the Board notes that in December 1998 the 
RO informed the veteran by letter that the consequences of 
his failing to report for his scheduled VA examination would 
result in the claim being "evaluated based on the available 
evidence of record."  However, since the veteran's claims 
are for increased ratings, the regulations direct that if he 
fails to report to the scheduled VA examination without good 
cause "the claim shall be denied."  38 C.F.R. § 3.655 
(2000).  The veteran should be so informed.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

2.  The RO should ensure that all of the 
loose evidence in volume one of the claims 
file is appropriately filed and secured in 
the claims file.  If an additional volume 
is required, then the RO should ensure 
this is done.  

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
with respect to that claim.

4.  The RO should inform the veteran that 
recent VA medical records have been 
obtained and that they do not show 
treatment for the veteran's service-
connected orchiectomy and prostatitis and 
that he should submit any evidence showing 
treatment for, or the severity of, these 
service-connected disabilities.  

5.  The RO should contact the veteran and 
inform him that a VA examination is 
required to evaluate the level of 
disability caused by his service-connected 
right orchiectomy and prostatitis.  The RO 
should specifically inform the veteran 
that if he fails to report to the 
scheduled examination without good cause, 
that the claims will be denied.  38 C.F.R. 
§ 3.655 (2000).

6.  The veteran should be scheduled for 
the appropriate VA urology examination.  
The report of examination should include a 
detailed account of all manifestations of 
the veteran's service-connected right 
orchiectomy and prostatitis found to be 
present.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  The examiner is 
specifically indicate if the veteran has 
any urinary leakage, incontinence, or 
obstruction of voiding.  Also, the 
examiner should elicit from the veteran an 
account as to the interval of frequency of 
urination the veteran has on a daily basis 
during the daytime and at night.  The 
claims folder and a copy of this remand 
must be made available and reviewed by the 
examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

7.  The RO should ensure that the 
notification of the veteran's scheduled 
examination is documented in the claims 
file.  If the veteran fails to report to 
the examination, this should also be 
properly documented in the claims file.  

8.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M.G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


